IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                            Assigned on Briefs June 25, 2012

        STATE OF TENNESSEE ex rel. PATRICIA KIMBROUGH v.
                         BRIAN HALES

              Direct Appeal from the Chancery Court for Carter County
                    No. 19859    G. Richard Johnson, Chancellor


                  No. E2011-02539-COA-R3-CV - Filed July 25, 2012


                       PARTIAL SEPARATE CONCURRENCE
                       _____________________________________

I agree fully with the majority’s conclusions in this case. I write separately only because I
would use different reasoning for holding that the trial court erred in applying the doctrine
of unclean hands.

I would hold the doctrine of unclean hands inapplicable because there is no authority for
applying an equitable doctrine such as unclean hands to affect Mr. Hales’ child support
obligation. First, Mr. Hales has a specific statutory duty to pay child support, and he cites
no authority for applying an equitable doctrine to obviate this statutory duty. Second, the
doctrine of unclean hands operates between Ms. Kimbrough and Mr. Hales, and the
biological father’s duty to provide support is to the child, not to the mother. So I would find
the doctrine of unclean hands wholly inapplicable.

For this reason, I concur separately as to this issue. Otherwise, I concur in the majority
opinion.




                                           ______________________________________
                                           HOLLY M. KIRBY, JUDGE